DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 07/11/2022.
Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 7/11/2022, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “wherein the control unit is further configured to control selection of a particular readout scheme from a plurality of stored readout schemes for reading out an electric charge from each pixel of the image sensor, wherein selection of the particular readout scheme prioritizes (1) image quality when the first mode is selected, and (2) frame rate when the second mode is selected, wherein a change in a pixel count of image data read out from the image sensor in accordance with information concerning an exposure time set by a user is larger in the first mode than in the second mode, and wherein the control unit performs control such that a pixel count of image data read out from the image sensor, in the first mode when a predetermined exposure time is set, is less than a pixel count of image data read out from the image sensor in the second mode when the predetermined exposure time is set.”
Claim language requires the first mode to prioritize image quality and requires the second mode to prioritize frame rate. However, claim language also requires “a change in a pixel count of image data read out from the image sensor in accordance with information concerning an exposure time set by a user is larger in the first mode than in the second mode”. 
Applicant’s specification does not describe wherein a change in a pixel count of image data read out from the image sensor in accordance with information concerning an exposure time set by a user is larger in the first mode than in the second mode, wherein the first mode prioritize image quality and second mode prioritize frame rate.
Applicant’s specification describes an image quality priority mode and a frame rate priority mode. The frame rate priority mode changes a pixel count of image data read out from the image sensor in accordance with information concerning an exposure time set (Applicant’s specification paragraph 0041-0042). The image quality priority mode does not change the pixel count of image data read out from the image sensor and instead changes the frame rate or shutter speed that can be implemented within a range corresponding to a preset image size (Applicant’s Specification Paragraph 0041).
That is, according to the specification, the limitation “wherein a change in a pixel count of image data read out from the image sensor in accordance with information concerning an exposure time set by a user is larger in the first mode than in the second mode” requires the first mode to be the frame rate priority mode and the second mode to be the image quality priority mode.
Further, applicant’s specification does not describe a pixel count of image data read out from the image sensor, in the first mode when a predetermined exposure time is set, is less than a pixel count of image data read out from the image sensor in the second mode when the predetermined exposure time is set, wherein the first mode prioritize image quality and second mode prioritize frame rate. Said differently, applicant’s specification does not teach a pixel count of image data in the image quality priority mode is less than a pixel count of image data in the frame rate priority mode when a predetermined exposure time is set.
Applicant’s specification, paragraphs 0041-0042, describes the image quality priority mode to prioritize image quality by setting the frame rate or shutter speed and describes the frame rate priority mode to prioritize frame rate by setting the readout scheme of reading out electric charges from the image sensor is changed in accordance with the frame rate set in the image capturing apparatus without placing any limitations on frame rate.
That is, according to the specification, the limitation “wherein the control unit performs control such that a pixel count of image data read out from the image sensor,  in the first mode when a predetermined exposure time is set, is less than a pixel count of image data read out from the image sensor in the second mode when the predetermined exposure time is set” requires the first mode to be the frame rate priority mode and the second mode to be the image quality priority mode. 
Claims 2-15 are rejected as being dependent on claim 1.
Claim 16 is rejected for the same reasons as claim 1.
Claim 17 is rejected as being dependent on claim 16.

Further, claim 9 recites “wherein the control unit performs control to enable to change a pixel count of image data read out from the image sensor in accordance with information concerning the exposure time set by a user in the first mode, and not to change the pixel count of the image data read out from the image sensor regardless of information concerning the exposure time set by the user in the second mode when the user has designated in advance a size of image data read out from the image sensor to a predetermined size”.
Again, claim 9 requires the first mode to be the frame rate priority mode and the second mode to be the image quality priority mode.

Examiner notes Applicant’s specification paragraph 0040 recites “The UI makes the user select an image quality priority mode (first mode) giving priority to the quality of an image obtained by reading out an electric charge from each pixel of the image sensor 12 or a frame rate priority mode (second mode) giving priority to the frame rate in the global shutter mode.” 
Claims appear to describe the frame rate priority mode as the first mode and the image quality priority mode as the second mode while the specification describes the image quality priority mode as the first mode and the frame rate priority mode as the second mode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Funatsu (US 2014/0320734 A1): Funatsu teaches wherein the control unit is further configured to control selection of a particular readout scheme from a plurality of stored readout schemes (Funatsu, Fig. 6A, Paragraph 0052).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698      

/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698